t c memo united_states tax_court nutrition formulators inc petitioner v commissioner of internal revenue respondent docket nos 28594-12l 2589-13l 3719-14l filed date mitchell stuart fuerst joseph a diruzzo iii jennifer correa riera and marielys d rosado barreras for petitioner michelle m robles william lee blagg and derek p richman for respondent memorandum findings_of_fact and opinion nega judge in these consolidated cases petitioner seeks review of respondent’s determination to proceed with collection by lien and or levy of its outstanding tax_liabilities for the periods ending date june september and date and march june and date petitioner subsequently satisfied its liability including the penalty and accrued interest for the period ending date and respondent released the lien for this period therefore we no longer have jurisdiction to examine respondent’s determinations for this period because no amount remains subject_to collection see 130_tc_79 126_tc_1 97_tc_180 aff’d 983_f2d_868 8th cir petitioner’s collection_due_process cdp hearings were conducted by three different settlement officers so1 so2 and so3 the first hearing cdp hearing was conducted by so1 and covered respondent’s notice_of_federal_tax_lien nftl filings and proposed levy action for the tax periods ending date and june september and date the second hearing cdp hearing was conducted by so2 and covered respondent’s nftl filings and proposed levy action for the tax periods ending march and date the all section references are to the internal_revenue_code code as in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar third hearing cdp hearing was conducted by so3 and covered respondent’s proposed levy action for the tax period ending date the issues for decision are whether the sos abused their discretion in sustaining the nftl filings and proposed levy actions for the tax periods ending date june september and date and date and the proposed levy action for the tax period ending date and whether respondent should abate petitioner’s additions to tax and penalties for some of these periods findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner’s principal_place_of_business was in florida when its petitions were timely filed brief background petitioner is a dietary supplement manufacturer with fewer than employees on date the food and drug administration fda issued a final agency rule regarding current good manufacturing practices for dietary supplements see fed reg date the rule set forth manufacturing packaging labeling and quality control requirements for dietary supplement manufacturers the compliance date for businesses with fewer than employees but or more full-time employees was date in date petitioner discovered that its former accountant had embezzled funds from its business on date the accountant entered a plea of no contest to a charge of second degree grand theft and was ordered to pay dollar_figure in restitution to petitioner the case was resolved in the circuit_court of the eleventh judicial circuit in miami-dade county florida no f08-13681 petitioner claims the accountant stole over dollar_figure million but did not offer records showing the amount of its claim petitioner moved its manufacturing operations in as a result of the move it incurred dollar_figure million in construction debt to wells fargo and moving_expenses including additional expenses for employees its debt obligation to wells fargo limited its ability to pay its suppliers its creditors and the internal_revenue_service irs petitioner argues that it was forced to move because it was not able to retrofit its manufacturing plant to comply with the fda regulations petitioner argues that its distressed financial position caused it to contemplate a merger with a pharmaceutical company but the merger ultimately fizzled out petitioner however provided limited information about the merger to the irs stating that its details were confidential petitioner’s outstanding tax_liabilities nftls and notices of intent to levy for tax years petitioner was required to file form sec_941 employer’s quarterly federal tax_return as part of its tax obligation petitioner had to pay quarterly the employment_taxes it reported on form sec_941 and to make federal tax deposits of its employment_taxes to the irs throughout each quarter petitioner filed late form sec_941 for the tax periods ending date and petitioner did not timely make federal tax deposits and did not timely pay its employment_taxes for the tax periods ending date june september and date and march and date petitioner did not timely make federal tax deposits for the tax period ending date for tax years petitioner filed forms 1120s u s income_tax return for an s_corporation and claimed tax loss deductions of dollar_figure dollar_figure and dollar_figure respectively these same years it claimed depreciation_deductions of dollar_figure dollar_figure and dollar_figure respectively respondent assessed additions to tax for petitioner’s failure to timely file form sec_941 for the tax periods ending date and respondent assessed penalties for petitioner’s failure to timely make tax deposits and assessed additions to tax for petitioner’s failure to timely pay employment_taxes for the tax periods ending date june september and date and march and date respondent assessed penalties for petitioner’s failure to timely make tax deposits for the tax period ending date thereafter respondent filed nftls for the tax periods ending date june september and date and march and date respondent mailed petitioner letters notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising it of the recorded liens respondent also mailed petitioner letter sec_1058 final notice -- notice_of_intent_to_levy and notice of your right to a hearing for collection of its unpaid liabilities for these same tax periods and the tax period ending date in response to these notices petitioner timely submitted to respondent forms request for a collection_due_process or equivalent_hearing cdp hearing requests cdp hearing cdp hearing was conducted by so1 and covered liens and the proposed levy action for tax periods ending date and june september and date petitioner submitted multiple cdp hearing requests for these tax periods in its requests petitioner repeatedly asked for an affordable payment agreement acceptable to respondent penalty abatement and withdrawal of the nftls the cdp hearing requests each included a copy of the loan closing statement between wells fargo and petitioner so1 scheduled a telephone cdp hearing for date and requested certain financial documentation from petitioner before the hearing including form 433-b collection information statement for businesses with attachments form_941 for the period ending date proof of federal tax deposits for periods ending june and date and proof of form_940 employer’s annual federal unemployment futa_tax return payments for the parties thereafter agreed to reschedule the cdp hearing to date on date petitioner provided form 433-b with the requisite attachments and form_941 for the period ending date on form 433-b petitioner reported income of dollar_figure and expenses of dollar_figure for date petitioner also provided a spreadsheet purporting to show federal tax deposits for periods ending june and date and form_940 payments for on date so1 held a telephone cdp hearing with petitioner’s counsel during the call petitioner’s counsel stated that petitioner wanted an installment_agreement of dollar_figure per month so1 stated that she did not have a problem with the proposal as long as the balances would be fully paid within months and petitioner could establish current compliance with its tax obligations so1 examined petitioner’s records and confirmed that it had not made federal tax deposits for the tax period ending march petitioner did not propose any other collection alternative on date petitioner’s counsel provided additional documentation to so1 including proof of filing form_941 for the period ending date proof of federal tax deposits for the period ending date proof of funds lent to petitioner when petitioner’s new facility was undergoing construction and an explanation of how petitioner’s former accountant used checks made out to cash as a way to embezzle funds from petitioner on date so1 spoke to petitioner’s counsel and requested that petitioner provide a copy of it sec_2011 income_tax return by date so1 stated that she would recommend to her manager an abatement of the failure to deposit penalty and failure to pay addition_to_tax for the period ending june because petitioner’s former accountant had embezzled money from petitioner during that time so1 did not believe abatement of any other penalties or additions to tax was warranted so1 stated that she would be willing to accept an installment_agreement of dollar_figure per month even though petitioner’s financial information showed it could pay twice that amount petitioner’s counsel explained that petitioner was working on a merger and that it would be able to fully pay its outstanding liabilities within a few months petitioner’s counsel told so1 that he did not want to commit to an installment_agreement without speaking to petitioner so1 asked petitioner’s counsel to let her know by date how he wanted to proceed on date petitioner’s counsel told so1 that it would take some time to complete the merger and that he wanted her to issue a notice_of_determination petitioner did not propose any other collection alternative at that time petitioner did not provide so1 with a copy of it sec_2011 tax_return or any information about the potential merger on date so1 sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the lien filings and proposed levies so1 agreed to abate the failure to deposit penalty and failure to pay addition_to_tax for the period ending date but denied abatement of any other penalties and additions to tax for the tax periods covered by this cdp hearing cdp hearing cdp hearing was conducted by so2 and covered liens and the proposed levy action for tax periods ending march and date among petitioner’s four cdp hearing requests for these tax periods were requests for penalty abatement and withdrawal of the nftls in the requests petitioner stated that it was undertaking a merger with a third party that would pay its outstanding taxes at the closing of the merger petitioner argued that the irs should cease all collection action before the closing of the proposed merger since its interest was protected by previous liens filed petitioner did not request an installment_agreement an offer-in-compromise or any other collection alternative the cdp hearing requests also contained a copy of the loan closing statement between wells fargo and petitioner so2 scheduled a telephone cdp hearing for date and requested certain documentation from petitioner before the hearing including proof of petitioner’s current federal tax deposits and verification of its claim that a third party would fully pay the outstanding liabilities on date petitioner sent a package of documents to so2 with a corresponding letter in the letter petitioner’s counsel indicated that petitioner would not provide documents related to petitioner’s potential merger the documents included a form 433-b in which petitioner reported income of dollar_figure and expenses of dollar_figure for the month of date the following day petitioner provided another batch of documents these documents included a copy of form_941 for the tax period ending date and proof of federal tax deposits for petitioner’s form_940 futa_tax liability for the period ending date on date so2 conducted a telephone hearing with petitioner’s counsel during which petitioner’s counsel expressed interest in an installment_agreement in the event that the merger did not occur when so2 asked when petitioner’s merger would be completed petitioner’s counsel responded that he was unsure petitioner’s counsel did not provide any details regarding petitioner’s potential merger or when it might close so2 confirmed that petitioner was not in current compliance on its federal tax deposits for its form_941 tax_liabilities for the periods ending march and date and that it was precluded from seeking collection alternatives so2 concluded that petitioner had not provided adequate evidence to warrant abatement of the failure to deposit penalties because it could not show that the fda regulations had required it to move--ie that its prior facility was not adequate to meet the fda regulations so2 stated that the nftls were filed in accordance with all legal and procedural requirements and were necessary to protect the government’s interest in petitioner’s assets on date so2 sent to petitioner four notices of determination sustaining the lien filings and proposed levies for the tax periods ending march and date the notices of determination stated that petitioner was not eligible for collection alternatives because petitioner was not in current compliance on its federal tax deposits petitioner had failed to provide documents relating to petitioner’s potential merger and petitioner’s request for penalty abatement was denied because petitioner had provided no evidence warranting abatement on date petitioner paid its outstanding liability including the failure to deposit penalty for the tax period ending date on date respondent released the lien for this period cdp hearing cdp hearing was conducted by so3 and covered the proposed levy action for the tax period ending date in its cdp hearing request for this tax period petitioner requested an installment_agreement it did not request any abatement of the additions to tax or penalty assessed by respondent so3 scheduled a telephone cdp hearing for date and requested certain documentation from petitioner before the hearing including a completed form 433-b with supporting financial documentation for the prior three months on date at the request of petitioner’s counsel so3 agreed to reschedule the telephone cdp hearing for date and extend the deadline for providing financial information so3 explained that the information had to be received before the rescheduled telephone cdp hearing petitioner’s counsel agreed to provide the requested financial information before the rescheduled hearing but failed to do so on date so3 conducted a telephone cdp hearing with petitioner’s counsel so3 explained that she could not determine whether an installment_agreement was appropriate because petitioner had never provided the requested financial information so3 asked petitioner’s counsel whether petitioner was challenging the liability and petitioner’s counsel said it was not petitioner did not request any other collection alternatives on date so3 sent petitioner a notice_of_determination sustaining the proposed levy the notice explained that petitioner had failed to provide information requested by so3 and that she was therefore unable to determine either petitioner’s ability to pay or an appropriate collection alternative the notice also stated that petitioner did not dispute the amount of its liability opinion sec_6301 empowers the commissioner to collect taxes imposed by the internal revenue laws to further that objective congress has provided that the commissioner may effect the collection_of_taxes by among other methods liens and levies sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes the lien arises at the time assessment is made and continues until the liability is satisfied or becomes unenforceable by lapse of time sec_6322 the filing of an nftl ensures priority of the federal_tax_lien over claims of most competing creditors see sec_6323 sec_6331 authorizes the commissioner to levy upon all property or property rights of any taxpayer liable for any_tax who neglects or refuses to pay that liability within days after notice_and_demand for payment when the commissioner pursues collection by lien or levy he must notify the affected taxpayer in writing of his or her right to a cdp hearing with an impartial officer from the irs office of appeals see sec_6320 and b relating to liens a and b relating to levies where a hearing is requested whether in response to an nftl filing or a proposed levy the presiding appeals officer must satisfy the standards set forth in sec_6330 see sec_6320 sec_6330 specifically as part of the cdp hearing the appeals officer must take into consideration verification that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer concerning the collection action and whether the proposed collection action balances the need for the efficient collection of tax with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 relevant issues may include appropriate spousal defenses challenges to the appropriateness of the collection actions and potential collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 the appeals officer also may decide to withdraw an nftl when circumstances permit see sec_6323 withdrawal is permissible when among other things the secretary determines that the withdrawal of such notice will facilitate the collection of the tax_liability or the withdrawal of such notice would be in the best interests of the taxpayer and the united_states id during the cdp hearing a taxpayer may challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have the opportunity to dispute the liability sec_6330 a taxpayer’s underlying tax_liability includes penalties and additions to tax that are part of the unpaid tax that the commissioner seeks to collect see 138_tc_295 115_tc_329 where the validity of the underlying liability is properly at issue during the hearing we review appeals’ determination of that issue de novo 114_tc_604 the taxpayer has the burden_of_proof regarding challenges to its underlying liabilities see rule a i review of penalties and additions to tax assessed against petitioner at the outset we note that respondent agreed to abate the sec_6656 penalty and the sec_6651 addition_to_tax for the tax period ending date because of petitioner’s former accountant’s embezzlement around that time we also note that petitioner failed to challenge the sec_6656 penalty and sec_6651 addition_to_tax for the tax period ending december during cdp hearing or in its briefs therefore petitioner’s underlying penalty and addition_to_tax for that period are not properly before the court see rule b sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see also 138_tc_228 that leaves us to consider the sec_6651 additions to tax for tax periods ending date and and the sec_6656 penalties and the sec_6651 additions to tax for tax periods ending june september and date and date we review these challenges de novo see sego v commissioner t c pincite sec_6656 imposes a penalty for failing to timely make a required_deposit of taxes in an authorized government depository unless the failure was due to reasonable_cause and not willful neglect sec_6651 imposes an addition_to_tax for failing to pay taxes shown on a return on or before the date prescribed taking into account any extension of time for payment unless it is shown that the failure is due to reasonable_cause and not due to willful neglect sec_6651 provides for an addition_to_tax for failure to timely file a return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect in evaluating reasonable_cause under sec_6656 the court looks to the analogous provisions of sec_6651 see stevens techs inc v commissioner tcmemo_2014_13 reasonable_cause exists for purposes of sec_6651 if the taxpayer makes a satisfactory showing that it exercised ordinary business care and prudence in providing for payment of its tax_liability but nevertheless either was unable to timely pay the tax or would suffer undue_hardship if the payment was made on time see sec_301_6651-1 proced admin regs reasonable_cause exists for purposes of sec_6651 if the taxpayer makes a satisfactory showing that it exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs for the remaining penalties and additions to tax at issue petitioner essentially makes the same arguments to show it had reasonable_cause as it makes to show respondent’s purported abuse_of_discretion petitioner argues mainly that its former accountant embezzled more than what she was ordered to pay in restitution and that so1 agreed with this assessment this would be relevant if petitioner was able to show that the embezzlement affected its ability to pay employment_taxes for tax_year sec_2011 and sec_2012 but petitioner was not able to do so petitioner also argues that it incurred a large amount of debt while moving its manufacturing operations in order to comply with fda regulations but petitioner did not show the sos that it was required to move because of the fda regulations or that the costs incurred to move affected its ability to timely file its tax returns or pay taxes without more we hold that petitioner does not have reasonable_cause for its failure to timely file tax returns timely make federal tax deposits and timely pay taxes accordingly we hold petitioner liable for the sec_6651 additions to tax for tax periods ending date and and the sec_6656 penalties and a additions to tax for tax periods ending june september and date and date ii review of appeals’ determinations to sustain the proposed collection actions appeals’ determinations of nonliability issues are reviewed for abuse_of_discretion 114_tc_176 in reviewing for abuse_of_discretion generally we consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of the appeals_office 118_tc_488 see also sec_301_6330-1 q a-f3 proced admin regs abuse_of_discretion exists where the appeals officer’s determinations are arbitrary capricious or without sound basis in fact or law giamelli v commissioner t c the taxpayer has the burden to prove abuse_of_discretion see rule a petitioner argues that it provided the sos with voluminous documentation to show its dire financial condition and the sos did not take this information into account in sustaining the collection actions petitioner further argues that withdrawal of the nftls was appropriate because it provided the sos with adequate information to show the liens negatively affected its ability to obtain financing finally petitioner argues that the sos refused to consider several proposed installment agreements respondent argues that petitioner withdrew its request for an installment_agreement even though so1 had tentatively agreed to it during cdp hearing respondent argues that petitioner did not properly propose other collection alternatives for any of the tax periods ending date june september and date and march june and date and did not provide the sos with adequate information to assess any other collection alternative respondent also argues that with respect to cdp hearing petitioner was not in current compliance on its federal tax deposits the underlying theme of both parties’ arguments for all three cdp hearings is whether petitioner provided the sos with ample documentation to pursue collection alternatives other than its initial proposal for an installment_agreement or withdraw the liens entirely although petitioner provided respondent with voluminous documentation the documents did not prove that its former accountant stole the amount petitioner claims and they did not show that the fda regulations required it to move--ie they did not provide evidence that its prior facility could not meet the requirements under the regulations more importantly though petitioner’s documents did not specify how these events which occurred in and prevented it from timely paying its employment_taxes for the tax periods ending date june september and date and march and date in fact if anything documents such as petitioner’s form 433-b and forms 1120s showed that petitioner had enough cashflow to timely pay its liabilities for instance petitioner’s form 433-b showed that it had positive cashflow for date and petitioner’s forms 1120s showed that depreciation_deductions rather than economic losses made up most of its losses petitioner argues that respondent’s determination was based on petitioner’s failure to submit a written installment_agreement there is no requirement that a taxpayer’s initial request for an installment_agreement be in writing although the code and the regulations require an approved installment_agreement to be in writing sec_6159 221_fedappx_457 7th cir sec_301_6159-1 proced admin regs however a taxpayer must properly request a collection alternative before the commissioner can consider it see glossop v commissioner tcmemo_2013_208 veneziano v commissioner tcmemo_2011_160 swanton v commissioner t c slip op pincite citing 124_tc_69 here nothing in the record shows that petitioner seriously considered any collection alternative written or otherwise other than the initial request for an installment_agreement of dollar_figure per month during cdp hearing petitioner withdrew this request thereafter by asking so1 to issue a notice_of_determination although petitioner requested an installment_agreement in its cdp request for cdp hearing petitioner failed to provide so3 with the financial information necessary for so3 to assess the viability of its request see sec_301_6320-1 proced admin regs taxpayers are expected to provide all relevant information requested by the appeals_office including financial statements for its consideration of the facts and issues involved in the hearing finally petitioner relies on 136_tc_178 to show that the commissioner may not premise a denial of a request for an installment_agreement upon a taxpayer’s momentary noncompliance on its federal tax deposits in support of this argument petitioner cites the internal_revenue_manual irm to show that taxpayers need not be in compliance with federal_tax_deposit requirements to have a pending installment_agreement see irm pt date first we note the well-settled principles that the irm does not have the force of law is not binding on the irs and confers no rights on taxpayers 440_us_741 447_f3d_706 9th cir aff’g tcmemo_2004_13 mcgaughy v commissioner tcmemo_2010_183 second petitioner’s reliance on alessio azzari inc is misplaced in that case the commissioner’s own abuse_of_discretion contributed to the taxpayer’s failure_to_make_timely_deposits see alessio azzari inc v commissioner t c pincite here respondent’s actions did not contribute to petitioner’s repeated failures to comply with the tax laws it is clear from our review of the record that the sos verified that the requirements of applicable law and administrative procedure were followed properly considered the issues petitioner raised during its cdp hearings and properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that collection action be no more intrusive than necessary an so’s decision to decline to withdraw an nftl is discretionary and none of the circumstances permitting withdrawal are present in these cases see kyereme v commissioner tcmemo_2012_174 crisan v commissioner tcmemo_2007_67 see also sec_301_6323_j_-1 proced admin regs accordingly we sustain respondent’s determination to proceed with the collection actions we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decisions will be entered for respondent in docket nos 28594-12l and 3719-14l an appropriate order and decision will be entered in docket no 2589-13l
